


EXHIBIT 10.22






VALLEY FINANCIAL CORPORATION


Restricted Stock Award Agreement




THIS AGREEMENT dated as of the ____ day of _____________, 2014, between VALLEY
FINANCIAL CORPORATION, a Virginia corporation (the “Corporation”), and Ellis L.
Gutshall (“Participant”), is made pursuant and subject to the provisions of the
VALLEY FINANCIAL CORPORATION 2011 STOCK INCENTIVE PLAN (the “Plan”). All terms
used herein that are defined in the Plan have the same meaning given them in the
Plan.


1.    Award of Stock. Pursuant to the Plan, the Corporation, on ______________,
authorized the award of ______ shares of Stock (“Restricted Stock”) to
Participant. This award of Restricted Stock is subject to the terms and
conditions of the Plan and the terms and conditions set forth herein.


2.    Restrictions. Except as provided in this Agreement, the Restricted Stock
is nontransferable and is subject to a substantial risk of forfeiture.


3.    Vesting. Participant’s interest in the shares of Restricted Stock shall be
transferable and nonforfeitable (“Vested”) on the second anniversary of the
Award Date.


4.    Death, Disability or Change in Control. Notwithstanding Section 3 above,
in the event of Participant’s death, Disability (as defined below) or upon a
Change in Control (as defined in the Plan), Participant shall become fully
Vested in the Restricted Stock. For purposes of this Agreement, Disability means
a condition resulting from bodily injury or disease that renders Participant
unable to perform any and every duty pertaining to Participant’s employment with
the Corporation. The Board of Directors of the Corporation, in its sole
discretion, will determine whether Participant is Disabled based on medical
evidence and Participant’s eligibility under the long-term disability policy
maintained by the Corporation, if any. The date of the Board of Director’s
determination will be considered Participant’s date of Disability for purposes
of this Agreement.


5.    Forfeiture. All shares of Restricted Stock that are not then Vested shall
be forfeited if Participant’s employment with the Corporation or a Subsidiary
terminates prior to the date such shares have become Vested pursuant to Section
3.


6.    Shareholder Rights. Participant will have all the rights of a shareholder
of the Corporation with respect to the Restricted Stock, including the right to
receive dividends on and to vote the Restricted Stock; provided, however, that
(i) Participant may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of Restricted Stock, (ii) the Corporation shall retain custody
of the certificates evidencing shares of Restricted Stock as provided in Section
8, and (iii) Participant will deliver a stock power in accordance with Section
9.


7.    Custody of Certificates. Custody of stock certificates evidencing the
Restricted Stock shall be retained by the Corporation so long as the Restricted
Stock is not Vested. The Corporation shall deliver to Participant the stock
certificates evidencing the Common Stock as soon as practicable after the
Restricted Stock becomes Vested.


8.    Stock Power. Participant shall deliver to the Corporation a stock power,
endorsed in blank, with respect to the Restricted Stock. The Corporation shall
use the stock power to cancel any shares of Restricted Stock that do not become
Vested. The Corporation shall return the stock power to Participant with respect
to any shares of Restricted Stock that become Vested.


9.    Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof or the Plan may entitle Participant to a fractional
share, such fraction shall be disregarded.


10.    Taxes. The Corporation shall have the right to retain and withhold from
any award of the Restricted Stock, the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
award. The Corporation may retain and withhold a number of shares of vested
Restricted Stock, having a Fair Market Value as of the date the shares become
Vested not less than the amount of such taxes, and cancel in whole or in part
any such shares so withheld, in order to satisfy the Corporation’s withholding
obligations.






--------------------------------------------------------------------------------




11.    No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continued employment by the Corporation,
nor shall it interfere in any way with the right of the Corporation to terminate
Participant’s employment at any time.


12.    Change in Capital Structure. In accordance with the terms of the Plan,
the terms of this award shall be adjusted as the Committee determines is
equitably required in the event the Corporation effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares or other
similar changes in capitalization.


13.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


14.    Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.


15.    Participant Bound by Plan. Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.


16.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Corporation.


    


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf, and the Participant has affixed his signature hereto.








VALLEY FINANCIAL CORPORATION




By: _________________________                    
Anna L. Lawson, Chairman
Human Resources Committee of the     Board of Directors










PARTICIPANT


____________________________                    
Ellis L. Gutshall
                    
Date:














